—Judgment affirmed, without costs of this appeal to either party. All concur, except MeCurn, P. J., who dissents as to that part of the judgment which denies an award for conscious pain and suffering and votes to grant a new trial on the ground that the findings as to that cause of action are against the weight of evidence. (Appeal from a judgment for claimant on a claim against the State for the death of claimant’s intestate alleged to have resulted by reason of an assault by an inmate of Willard State Hospital. The judgment failed to award damages for conscious pain and suffering and damages for pecuniary loss to the estate.) Present — MeCurn, P. J., Vaughan, Kimball, Piper and ' Wheeler, JJ.